 



Exhibit 10.01
Consulting Agreement
     This Consulting Agreement (this “Agreement”) is entered into as of
September 18, 2006 (“Effective Date”) by and between Silicon Image, Inc., a
Delaware corporation with its principal place of business at 1060 East Arques
Avenue, Sunnyvale, CA 94085 (“Company”) and Patrick Reutens (“Consultant”). As
used herein, “Party” or “Parties” will refer to Company, Consultant or both, as
the case may be. “Consultant” includes the Consultant, and all employees and
agents of the Consultant.
RECITAL
Consultant desires to perform, and Company desires to have Consultant perform,
consulting services as an independent contractor to Company.
NOW, THEREFORE, the Parties agree as follows:

1.   Services

  1.1.   Performance. Consultant will provide legal consulting services to
Company as directed by Company management (the “Services”).     1.2.   Period of
Consultancy. The “Period of Consultancy” will commence on the Effective Date and
will terminate on November 30, 2006.     1.3.   Payment. As sole compensation
for the performance of the Services, during the Period of Consultancy, Company
will (a) pay Consultant a consulting fee of $5,000, (b) pay Consultant
performance-based compensation of up to $125,000 upon the timely and
satisfactory completion of performance objectives to be determined by the
Company’s Chief Executive Officer and (c) extend Consultant’s exercise period in
which to exercise his Company stock options from December 5, 2006 until the
close of trading on December 29, 2006. Consultant agrees that he shall not
exercise his Company stock options or otherwise trade in Company stock during
the Period of Consultancy while in possession of material nonpublic information.
Consultant acknowledges that he may obtain access to material nonpublic
information during the Period of Consultancy by virtue of his performance of the
Services. Company will also reimburse Consultant for his reasonable
out-of-pocket expenses incurred in performing the Services which are approved in
advance by Company’s Chief Executive Officer. Consultant will invoice Company on
a monthly basis for such out-of-pocket expenses and Company will pay each such
invoice no later than thirty (30) days after its receipt. Consultant will
receive no other compensation or remuneration in connection with or based upon
the Services. Without limiting the foregoing, Consultant acknowledges and agrees
that vesting under his Company stock options ceased effective September 5, 2006.

1



--------------------------------------------------------------------------------



 



2.   Relationship of the Parties.

  2.1.   Independent Contractor. Contractor is an independent contractor and is
not an agent or employee of, and has no authority to bind, Company by contract
or otherwise. Consultant will perform the Services under the general direction
of Company, but Consultant will determine, in Consultant’s sole discretion, the
manner and means by which the Services are accomplished, subject to the
requirement that Consultant shall at all times comply with applicable law.    
2.2.   Employment Taxes and Benefits. Consultant will report as income all
compensation received by Consultant pursuant to this Agreement. Consultant will
indemnify, hold harmless, and, at Company’s request, defend Company and
Company’s subsidiaries, affiliates, directors, officers, employees and agents
and independent contractors from and against all claims, damages, losses and
expenses, including reasonable fees and expenses of attorneys and other
professionals, relating to any obligation imposed by law on Company to pay any
withholding taxes, social security, unemployment or disability insurance or
similar items, including interest and penalties thereon, in connection with
compensation received by Consultant pursuant to this Agreement.

3.   Confidential Information       Consultant acknowledges that Consultant will
acquire information and materials from Company and knowledge about the business,
products, customers, clients and suppliers of Company and that all such
knowledge, information and materials acquired, and the existence, terms and
conditions of this Agreement, are and will be the trade secrets and confidential
and proprietary information of Company (collectively “Confidential
Information”). Confidential Information will not include, however, any
information which is or becomes part of the public domain through no fault of
Consultant. Consultant agrees to hold all such Confidential Information in
strict confidence, not to disclose it to others or use it in any way,
commercially or otherwise, except in performing the Services, and not to allow
any unauthorized person access to it, either before or after expiration or
termination of this Agreement. Consultant further agrees to take all action
reasonably necessary and satisfactory to protect the confidentiality of the
Confidential Information including, without limitation, implementing and
enforcing operating procedures to minimize the possibility of unauthorized use
or copying of the Confidential Information.   4.   Termination and Expiration

  4.1.   Termination. Either party may terminate this Agreement in the event of
a breach by the other party if such breach continues uncured for a period of ten
(10) days after written notice.

2



--------------------------------------------------------------------------------



 



  4.2.   Expiration. Unless terminated earlier, this Agreement will expire at
the end of the Period of Consultancy.     4.3.   No Election of Remedies. The
election by Company to terminate this Agreement in accordance with its terms
shall not be deemed an election of remedies, and all other remedies provided by
this Agreement or available at law or in equity shall survive any termination.

5.   Effect of Expiration or Termination.       Upon the expiration or
termination of this Agreement for any reason:

  a)   Sections 2.2, 3, 5, 6, 8 and 9 of this Agreement shall survive and the
obligations thereunder shall continue in full force and effect; and     b)  
upon the Company’s reasonable request, Consultant will promptly notify Company
of all Confidential Information in Consultant’s possession and, at the expense
of Consultant and in accordance with Company’s instruction, will promptly
deliver to Company all such Confidential Information.

6.   Limitation of Liability       IN NO EVENT SHALL COMPANY OR CONSULTANT BE
LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY
KIND IN CONNECTION WITH THIS AGREEMENT, EVEN IF COMPANY OR CONSULTANT HAS BEEN
INFORMED IN ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES.   7.   Competitive
Activities       Consultant will not during the term of this Agreement, directly
or indirectly, in any individual or representative capacity, engage or
participate in or provide services to any business whose primary business is
directly competitive with Company. Company acknowledges that it is aware that
Consultant is an executive of Atmel Corporation and does not consider
Consultant’s employment by such company to be competitive with Company.   8.  
Indemnification       a)   Consultant will defend, indemnify and hold harmless
Company against all claims, liabilities, damages, losses and expenses, including
but not limited to reasonable attorneys’ fees and costs of suit, that arise out
of Consultant’s gross negligence or willful misconduct; provided however, that
Consultant shall not be obligated to indemnify Company for: (i) settlements
entered into without first obtaining

3



--------------------------------------------------------------------------------



 



    Consultant’s written consent; provided such consent shall not be
unreasonably withheld; (ii) any action taken at the express direction of
Company; or (iii) to the extent such indemnification is adjudicated to be
unlawful.

    b)   Company will defend, indemnify and hold harmless Consultant against all
claims, liabilities, damages, losses and expenses (collectively, “Claim Against
Consultant”), including but not limited to reasonable attorneys’ fees and costs
of suit, arising out of Consultant’s lawful actions under this Agreement that
are taken at the direction of the Company; provided, however that the Company
shall not be obligated to defend, indemnify or hold harmless Consultant for
(i) any matter for which Consultant is obligated to indemnify the Company
pursuant to Section 8(a); (ii) proceedings and claims initiated or brought
voluntarily by Consultant and not by way of defense, except with respect to
proceedings specifically authorized by the Board of Directors of the Company or
brought to establish or enforce a right to indemnification arising under this
Agreement or any statute or law or otherwise, (iii) settlements entered into
without the Company’s authorization and prior written consent; (iv) an action
against Consultant for violation of Section 16 of the Securities Exchange Act of
1934 or other similar law; or (v) to the extent such indemnification is
adjudicated to be unlawful. As a condition of Company’s obligations under this
Section 8(b) (collectively, “Company Indemnification Obligations”), Consultant
will (1) provide Company with prompt written notice of any Claim Against
Consultant, (2) permit Company to have sole control of the defense, settlement,
adjustment or compromise of any such Claim Against Consultant; provided, that
(a) Company will not make any acknowledgment of culpability on Consultant’s
behalf without Consultant’s consent, and (b) Consultant may secure his own legal
representation at his sole expense, who shall not control or participate in the
defense, provided further that if the Company and Consultant are named as
co-defendants in an action and there is a conflict of interest that prevents the
Company from representing Consultant in such action then, solely with respect to
the issues where such conflict of interest exists, Company will no longer
control Consultant defense in such action and will pay, to the extent of any
Company Indemnification Obligations, for the reasonable fees and expenses of
Consultant’s counsel in such action, and (3) provide Company with all reasonable
assistance (which shall not be construed to include the payment of funds by
Consultant) in the defense, settlement, adjustment or compromise of any Claim
Against Consultant.   9.   General

  a)   Assignment. Consultant may not assign Consultant’s rights or delegate
Consultant’s duties under this Agreement either in whole or in part without the
prior written consent of Company. Any attempted assignment or delegation without
such consent will be void.     b)   Attorneys’ Fees. If any action is necessary
to enforce the terms of this Agreement, the substantially prevailing party will
be entitled to reasonable attorney’s fees, costs and expenses in addition to any
other relief to which such prevailing party may be entitled.

4



--------------------------------------------------------------------------------



 



  c)   Governing Law Severability. This Agreement will be governed by and
construed in accordance with the laws of the State of California excluding that
body of law pertaining to conflict of laws. If any provision of this Agreement
is for any reason found to be unenforceable, the remainder of this Agreement
will continue in full force and effect.     d)   Notices. Any notices under this
Agreement will be sent by certified or registered mail, return receipt
requested, to the address specified below or such other address as the party
specifies in writing. Such notice will be effective upon its mailing as
specified.     e)   Complete Understanding; Modifications. This Agreement
constitutes the complete and exclusive understanding and agreement of the
parties and supersedes all prior understandings and agreements, whether written
or oral, with respect to the subject matter hereof and thereof. Any waiver,
modification or amendment of any provision of this Agreement will be effective
only if in writing and signed by the parties hereto. This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original and all of which shall constitute the same instrument.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date.

                      COMPANY:       CONSULTANT:  
 
                    SILICON IMAGE, INC.       PATRICK REUTENS
 
                   
By:
  /s/ Steve Tirado       By:   Patrick Reutens    
 
 
 
         
 
   
 
                    Name:   Steve Tirado       Address: [Address]
 
                   
Title:
  Chief Executive Officer                                  

5